Motion granted to prosecute appeal on original papers, typewritten appellant’s briefs. Memorandum: The order herein denying coram nobis relief after a hearing was made on August 27, 1962. The provisions of section 456 of the Code of Criminal Procedure, as amended by chapter 889 of the Laws of 1962, effective April 29, 1962 are here applicable. Inasmuch as appellant does not request assignment of counsel, the Trial Judge, upon written application of appellant, should make an order directing the Clerk without charge to furnish one of the transcripts of the hearing held May 21, 1962 to defendant.